Title: To John Adams from Antoine Marie Cerisier, 15 April 1781
From: Cerisier, Antoine Marie
To: Adams, John



Monsieur
Amsterdam 15 Avril 1781

Nous recumes, il y a quelques jours, les Gazettes Anglaises que j’ai l’honneur de vous envoyer. Comme elles ne peuvent être pour notre comptoir, j’ai présumé que c’était une partie de celles que nous avons demandés pour vous. Je vous supplie de ne pas trouver mauvais, si j’ai tardé si longtems de vous les envoyer; nous avons attendu que quelquun vînt les reclamer, et pensé que vous viendriez peut-être en cette ville dans peu.
Je serais bien flatté de savoir ce que vous pensez des derniers nos. du politique Hollandais. Je serais encore plus charmé si vous aviez quelques observations à me faire dont je puisse profiter pour les nos. suivans. Ne pourriezvous pas insinuer à Mr. Luzac d’en faire quelque mention dans Sa Gazette, afin que l’ouvrage fût demandé hors de ce pays.
Quelquun a observé que je n’etois ni bon Anglais, ni bon français et que j’étois encore meilleur Américain que Hollandais. Ce que je sais c’est que j’ai les principes de la liberté trop profondément gravés dans le coeur, pour jamais trahir la cause où je crois l’avoir trouvée et pour jamais déguiser mes sentimens.
J’ai l’honneur avec respect & vénération De votre Excellence Le très humble & très obéissant serviteur

A. M. Cerisier

